Citation Nr: 9901011	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1987.  

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of December 1997 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veterans claim for service 
connection for schizophrenia.  The Board notes that the claim 
for service connection will be accepted as a claim distinct 
from earlier claims for a personality disorder or a nervous 
condition.  Thus, finality will not attach to the prior 
denials for these conditions.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1996).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends, in essence, that he is entitled to 
service connection for a psychiatric disorder.  Specifically 
he alleges that he was misdiagnosed with a personality 
disorder during active duty, and that his currently diagnosed 
schizoaffective disorder actually began during active duty.

Service medical records reveal that the veteran underwent a 
psychiatric evaluation in September 1987 for complaints that 
included longstanding cannabis abuse, as well as severe 
financial and marital problems.  He was reportedly unable to 
accept responsibility for his actions, blaming the Army for 
all his troubles; he was subsequently found to have 
longstanding maladaptive personality traits not amenable to 
treatment.  The diagnoses rendered were occupational and 
marital problems; cannabis abuse, continuous; and mixed 
personality disorder, with paranoid and passive-aggressive 
features.  

The report from a June 1988 VA psychiatric examination 
summarized the veterans condition as a veteran who was 
apparently discharged after approximately 10 years because of 
what appears to be failure to adjust to the military.  
Following review of the claims file, the examiner rendered an 
opinion that he or she agreed with the militarys findings of 
diagnosed mixed personality.  

VA treatment records reveal treatment for interpersonal 
problems and psychiatric complaints between June 1990 and 
April 1991.  He was hospitalized by VA between March and June 
1990.  The pertinent diagnoses were polysubstance abuse by 
history and borderline personality disorder with depressive 
features.  At admission, he was angry, irritated and very 
depressed.  In September 1990 he was noted to have problems 
relating to his wife and family members, but was not actively 
delusional.  He was found to complain of difficulty 
concentrating due to his mind wandering and of hearing 
voices in November 1990.  In January 1991 he participated 
in psychotherapy, stress reduction and relaxation training 
for complaints that included sleep problems, hallucinations, 
possible paranoia and poor mood.  The possibility of his 
suffering from depressive syndrome, versus schizoaffective, 
versus schizophrenia was discussed.  In April 1991 he 
continued psychiatric treatment and was noted to be taking 
medication.  

VA Treatment notes from 1992 through 1997 revealed continued 
treatment for psychiatric complaints.  He continued to attend 
relaxation and stress management groups throughout this time.  
In February through March 1994 he also was in a Coping with 
Schizophrenia group.  In March 1995, he complained of 
feeling depressed and having unresolved anger dating back to 
the military.  In November 1996, he was examined for the 
purpose of clarifying his diagnosis regarding the borderline 
personality disorder and his symptoms, such as hallucinations 
in recent years, periods of depression were attributed to 
schizoaffective disorder.  The diagnosis of personality 
disorder was recommended discontinued, and changed to 
schizoaffective disorder.
 
In April 1998 the veteran was again assessed by a VA 
physician for the purpose of diagnosis clarification.  The 
veteran was found not to have exhibited any aspects of 
borderline personality disorder.  Again, the recommendation 
was made that the diagnosis of borderline personality 
disorder be discontinued, as the veteran was noted to have a 
diagnosis of schizoaffective disorder, for which he had been 
under treatment for several years.

Upon review of the evidence, the Board finds that that 
evidence is insufficient for the purposes of rendering a 
decision and that further development is warranted.  
Specifically, the Board finds that a medical opinion is 
necessary to determine whether or not a nexus exists between 
the personality disorder initially diagnosed inservice, 
and the current diagnosis of schizoaffective disorder.  While 
the Board notes that the record contains two medical opinions 
stating that the diagnosis of borderline personality disorder 
should currently be changed to schizoaffective disorder, 
clarification is needed to determine whether the inservice 
findings of personality disorder were misdiagnosed, and if 
so, whether they were early manifestations of the currently 
diagnosed schizoaffective disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
mental disorder, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  Copies of all VA 
treatment records should also be obtained 
for association with the claims folder.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the entire claims file, 
to include records obtained pursuant to 
the above, should be directed to a VA 
psychiatrist from whom the veteran has 
received no treatment, if possible.  The 
examiner should express an opinion as to 
any relationship between the present 
mental disorder, as noted in the 
available records, and his personality 
disorder described in his service 
medical records.  If it is determined 
that a psychiatric examination of the 
veteran is needed in order to answer 
these questions, such comprehensive 
examination should be scheduled.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

(a) Does the veteran have any current 
mental disability?

(b) If so, is his mental disability the 
result of a mental disorder not 
classified as a congenital defect, such 
as a personality disorder or a mental 
deficiency?

(c) If his mental disability is the 
result of a mental disorder not 
classified as a congenital defect, does 
the record reflect that this current 
disability first became manifest during 
the dates of service between September 
1979 and November 1987 or within one year 
of the date of his discharge on November 
5, 1987, or does the record reflect that 
his disability resulted from an 
aggravation of an underlying defect while 
in the service?  That is, is there an 
identifiable relationship between the in-
service symptoms and any current 
diagnosed acquired disorder?

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a mental disorder.  In the 
event that the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
